Motion Granted in Part; Order filed August 21, 2018.




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00198-CR
                                 ____________

                   FREDRICK WAYNE JOHNSON, Appellant

                                         V.

                          THE STATE OF TEXAS, Appellee


                     On Appeal from the 183rd District Court
                              Harris County, Texas
                         Trial Court Cause No. 1143134


                                     ORDER

       Appellant is represented by appointed counsel, Keisha LaShanne Smith.
Appellant’s brief was originally due May 31, 2018. We have granted two requests
for extension of time to file appellant’s brief through August 3, 2018. No brief was
filed. On August 16, 2018, counsel filed a further request for extension of time to
file appellant’s brief.

       We grant the request for extension in part and issue the following order.
      We order Keisha LaShanne Smith to file a brief with the clerk of this court on
or before September 17, 2018. If counsel does not timely file appellant’s brief as
ordered, the court may issue an order abating the appeal and directing the trial court
to conduct a hearing to determine the reason for the failure to file the brief and the
consideration of sanctions, appointment of new counsel, or other appropriate relief.



                                   PER CURIAM